Title: From John Adams to John Adams, 30 September 1822
From: Adams, John
To: Adams, John



Sir
Montezillo September 30th 1822

I thank you for a pretty volume of Poetic effusions; for want of sight I have not read them, but in those which have been read to me,  I perceive nothing inconsistent with morals, on the contrary, a social spirit of charity humanity, and benevolence, Of the Poetical merit I pretend not to be a critical judge.
From your name I conjecture that you are a bee, from one of the six swarms, that issued from Mount Wolliston, to Medfield and Chelmsford, almost two hundred years ago, or from the old hive which has remained in Quincy to the present day, if you will give me your pedigree, you will oblige / Your namesake and humble servant

John Adams